Fourth Court of Appeals
                                          San Antonio, Texas

                                    MEMORANDUM OPINION

                                              No. 04-22-00109-CR

                                          IN RE Samuel MIRELES

                                              Original Proceeding 1

PER CURIAM

Sitting:          Luz Elena D. Chapa, Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: March 16, 2022

RELATOR’S PETITION FOR WRIT OF MANDAMUS DENIED

           On February 22, 2021, relator filed a petition for writ of mandamus. After considering the

petition and the record, this court concludes relator is not entitled to the relief sought. Accordingly,

the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

                                                          PER CURIAM

DO NOT PUBLISH




This proceeding arises out of Cause No. 2020-CR-10686, styled State v. Mireles, pending in the 186th Judicial District
1

Court, Bexar County, Texas, the Honorable Jefferson Moore presiding.